           Case 1:20-cv-04163-VEC Document 33 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------   X
SAKIA FLETCHER,                                                   Docket No. 20-CV-4163
                                                                  (VEC) (SDA)
                                   Plaintiff,
                                                                  STATEMENT PURSUANT
                 -against-                                        TO FED. R. CIV. P. 25(a),
                                                                  NOTING THE DEATH OF
MEDGAR EVERS COLLEGE, CITY                                        DEFENDANT JOHNATHON
UNIVERSITY OF NEW YORK,                                           P. HARDAWAY
RUDOLPH CREW, in his capacity as President
of Medgar Evers College,
FELIX V. MATOS RODRIGUEZ, in his
capacity as Chancellor of the
City University of New York, ALEXIS
MCLEAN, individually and in her
Capacity as Dean of Medgar Evers College,
JOHNATHON P.
HARDAWAY, individually and in his capacity
as Chief Legal Officer for
Medgar Evers College, and COUNCILWOMAN
LAURIE CUMBO,

                                    Defendants.
-----------------------------------------------------------   X


         PLEASE BE ADVISED that, consistent with to Rule 25(a) of the Federal Rules of Civil

Procedure, we provide notice of the death of defendant Johnathon P. Hardaway based upon

information received through Mr. Hardaway’s family.

Dated: Melville, New York
       January 19, 2021

                                                          LAMB & BARNOSKY, LLP


                                                          By: /s/ Matthew J. Mehnert
                                                                   Matthew J. Mehnert, Esq.
                                                                   Joshua S. Sprague, Esq.
                                                                   534 Broadhollow Road
                                                                   Melville, New York 11747
                                                                   (631) 694-2300


                                                         1
        Case 1:20-cv-04163-VEC Document 33 Filed 01/19/21 Page 2 of 2




                                              Attorneys for Defendants Rudolph
                                              Crew and Johnathon P. Hardaway


To:   All parties (Via ECF)




                                      2
